RESOLUCIÓN
Examinado el Informe de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía de 5 de marzo de 2001 y todos los documentos presentados en este caso, se ordena la reinstalación del Sr. Milton J. Rúa Cabrer al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón no interviene. El Juez Asociado Señor Hernández Denton se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo